Case 2:16-cv-00399-APG-DJA Document 87
                                    86 Filed 07/22/20
                                             07/20/20 Page 1 of 4
Case 2:16-cv-00399-APG-DJA Document 87
                                    86 Filed 07/22/20
                                             07/20/20 Page 2 of 4
Case 2:16-cv-00399-APG-DJA Document 87
                                    86 Filed 07/22/20
                                             07/20/20 Page 3 of 4




                    22nd




                           _______________________________________
                           Daniel J. Albregts
                           United States Magistrate Judge
Case 2:16-cv-00399-APG-DJA Document 87
                                    86 Filed 07/22/20
                                             07/20/20 Page 4 of 4
